Case 2:20-6y-02007-SHIMAGY mecumantiy Fried cAZiesse0 FRagelupi2 A@@Ath3836
AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Western District of Tennessee

AMERICAN CLOTHING EXPRESS, INC. D/B/A
ALLURE BRIDALS AND JUSTIN ALEXANDER, INC.

 

Plaintiff(s)
Vv.

CLOUDFLARE, INC. and DOES 1-200, INCLUSIVE

Civil Action No. 2:20-cv-02007 SHM/dkv

 

Defendant(s)
ALIAS SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) CLOUDFLARE, INC.
cio REGISTERED AGENT SOLUTIONS, INC. - RICARDO OROZCO
1220 S. STREET, SUITE 150
SACRAMENTO, CA 95811

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: NICOLE BERKOWITZ

BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, P.C.
165 MADISON AVENUE, SUITE 2000
MEMPHIS, TN 38103

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: 1/28/2020

 

 
 

Case 2:20-cv-02007-SHM-dkv Document 17 Filed 02/03/20 Page 2of2 PagelD 3316

AO 440(Rev. 6/12) Summons in a Civil Action (Page 2)
Civil Action No. 2:20-CV-02007 SHM/dky

 

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, if any) CLOUDFARE, INC.
was received by me on January 29, 2020

[J I personally served the Summons & Complaint on the individual at 1220 S St Ste 150 , Sacramento, CA
95811-7147 on January 29, 2020 11:47 AM

CO) I left the Summons & Complaint at the individual's residence or usual place of abode with ,a person of suitable
age and discretion who resides there,on —_, and mailed a copy to the individual's last known address; or

m1 served the Summons to REBECCA WEBSTER, CUSTOMER SERVICE REPRESENTATIVE, who is
designated by law to accept service of process on behalf REGISTERED AGENT SOLUTIONS, INC., 1220S
STREET, SUITE 150, SACRAMENTO, CA 95811 FOR CLOUDFARE, INC. on January 29, 2020 @ 11:47 AM

CO other (specify:
My fees are $ .00 for travel and $ .00 for services, for a total of $ 80.00

! declare under penalty of perjury that this information is true,

Date: 1/31/2020

 

uw SerDee's signature

KATRINA WILLIAMS

Printed name and title

AFFORDABLE LEGAL SERVICES
901 H STREET, SUITE 110
SACRAMENTO, CA 95814

(530) 272-5463
Server's Address

 

A notary public of other officer completing this certificate
verifies only the identity of the individual who signed the

document to which this certificate is attached, and not the

truthfulness, accuracy, or validity of that document.

State of California

County of cv aamanto

Co and swopn to (or affirmed) before me on this
\ day of :
2020 by. ce 5

proved to
me on the basis of satisfactory evidence to be the

 

 

   
 
 

  
  

LISAANN COLEMAN
Notary Public - California
Nevada County z
Commission # 2266658
My Comm. Expires Nov 12, 2022

  

 

A0440-ALS 149749
